DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, & 11 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Buess et al (U.S. Pat. # 6,411,208).
Regarding Independent Claim 1, Buess teaches:
A method of nuclear quadrupole resonance (NQR) measurement of an object, comprising: 

determining an amount of resonance detuning of the FSP caused by the detected object (Column 3 lines 15-30. Column 5 lines 15-22. Column 5 lines 13-56. The resonance that is expected is measured.); and 
pre-tuning a main NQR probe (MP) based on the amount of detuning of the FSP (Column 3 lines 15-30. Column 6 lines 59-65 wherein the main scan, the NQR or NMR is performed based on the reading from the pre-scan.).
Regarding Claim 2, Buess teaches all elements of claim 1, upon which this claim depends .
Buess teaches the pre-tuning occurs before the object enters a field of view of the MP (Column 3 lines 15-30. Column 6 lines 59-65 wherein the main scan, the NQR or NMR is performed based on the reading from the pre-scan. If it is pre-tuned, it is necessarily done before any possible scan.).
Regarding Independent Claim 11, Buess teaches:
A nuclear quadrupole resonance (NQR) measuring system, comprising: 
a forward sensing resonance probe (FSP) (Column 3 lines 15-30. Column 5 lines 1-15, Column 5 lines 15-22. Column 6 lines 47-65 wherein the piezoelectric resonance probe is pre-screening the item.); 

a tuner coupled to each of the forward sensing resonance probe and the main NQR probe (Column 5 line 44-67.); 
wherein the FSP is configured to detect an object as it enters a field of view of the FSP and to measure the object and determine an amount of resonance detuning of the FSP caused by the detected object (Column 3 lines 15-30. Column 5 lines 1-15, Column 5 lines 15-22. Column 6 lines 47-65 wherein the piezoelectric resonance probe is pre-screening the item.); and 
wherein the tuner is configured to pre-tune the MP based on the determined amount of resonance detuning of the FSP (Column 3 lines 15-30. Column 5 lines 1-15, Column 5 lines 15-22. Column 6 lines 47-65 wherein the piezoelectric resonance probe is pre-screening the item.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buess et al (U.S. Pat. # 6,411,208) in view of Daly et al (U.S. PGPub # 2011/0102597.).
Regarding Claim 3, Buess teaches all elements of claim 1, upon which this claim depends.
Buess does not explicitly teach 
Daly teaches detecting the object with the FSP includes detecting the object entering the field of view of the FSP with the at least one proximity sensor (See paragraphs 0027, 0033, 0045, & 0047-0048.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Daly to the teachings of Buess such that one would detect the object with the FSP includes detecting the object entering the field of view of the FSP with the at least one proximity sensor because proximity sensors are well-known, reliable, cheap and effective. 
Regarding Claim 12, Buess teaches all elements of claim 11, upon which this claim depends.
Buess does not explicitly teach the FSP includes at least one proximity sensor and detecting the object with the FSP includes detecting the object entering the field of view with the at least one proximity sensor.
Daly teaches the FSP includes at least one proximity sensor and detecting the object with the FSP includes detecting the object entering the field of view with the at least one proximity sensor (See paragraphs 0027, 0033, 0045, & 0047-0048.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Daly to the teachings of Buess such that one would detect the object with the FSP includes detecting the object entering the field of view of the FSP with the at least one proximity sensor because proximity sensors are well-known, reliable, cheap and effective. Also, it would be obvious to have the proximity sensor detect the object entering the field of view because it cannot detect it outside of its field of view.

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buess et al (U.S. Pat. # 6,411,208) in view of Robert et al (U.S. PGPub # 2014/0070810.).
Regarding Claim 7, Buess teaches all elements of claim 1, upon which this claim depends .
Buess does not explicitly teach the pre-tuning of the MP comprises tuning the MP to an opposite reactance of a measured reactance of the FSP.
Robert teaches the pre-tuning of the MP comprises tuning the MP to an opposite reactance of a measured reactance of the FSP (Paragraph 0038 wherein the tuning is at the NQR resonance of the sample of interest and handles in-phase and out-phase inductances.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Robert to the teachings of Buess such that the pre-tuning of the MP comprises tuning the MP to an opposite reactance of a measured reactance of the FSP because this allows one to properly identify the material in a region of interest defined by the first sensor system.
Regarding Claim 16, Buess teaches all elements of claim 11, upon which this claim depends.
Buess does not explicitly teach the pre-tuning of the MP comprises tuning the MP to an opposite reactance of a measured reactance of the FSP.
Robert teaches the pre-tuning of the MP comprises tuning the MP to an opposite reactance of a measured reactance of the FSP (Paragraph 0038 wherein the 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Robert to the teachings of Buess such that the pre-tuning of the MP comprises tuning the MP to an opposite reactance of a measured reactance of the FSP this allows one to properly identify the material in a region of interest defined by the first sensor system.

Claims 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buess et al (U.S. Pat. # 6,411,208) in view of Ellenbogen et al (U.S. PGPub # 2017/0099200.).
Regarding Claim 8, Buess teaches all elements of claim 1, upon which this claim depends.
Buess does not explicitly teach the FSP also determines a speed of the object.
Ellenbogen teaches the FSP also determines a speed of the object (Paragraph 0163 wherein the Kalman Filter method is used to determine variables of motion.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ellenbogen to the teachings of Buess such that the FSP also determines a speed of the object because this allows one to accurately predict when the object should arrive at the second sensor.
Regarding Claim 17,
Buess does not explicitly teach the FSP is also configured to determine a speed of the object.
Ellenbogen teaches the FSP is also configured to determine a speed of the object (Paragraph 0163 wherein the Kalman Filter method is used to determine variables of motion.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ellenbogen to the teachings of Buess such that the FSP also determines a speed of the object because this allows one to accurately predict when the object should arrive at the second sensor.

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buess et al (U.S. Pat. # 6,411,208) in view of Foote et al (U.S. PGPub # 2006/0066469).
Regarding Claim 9, Buess teaches all elements of claim 1, upon which this claim depends.
Buess does not explicitly teach performing a first determination of whether the object is detected within the field of view of the (FSP); and when the object is detected within the field of view of the FSP, triggering a measurement of the object.
Foote teaches 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Foote to the teachings of Buess such that one would perform a first determination of whether the object is detected within the field of view of the (FSP); and when the object is detected within the field of view of the FSP, triggering a measurement of the object because this allows the system to be in a standby mode wen there are no objects of interest and also allow the system to initiate when an object enters the systems range.
Regarding Claim 10, Buess and Foote teach all elements of claim 9, upon which this claim depends
Buess does not explicitly teach performing a second determination of whether the object is detected within a field of view of the MP; and when the object is detected within the field of view of the MP, measuring the object with the MP.
Foote may not explicitly teach a second determination of whether the object is detected within a field of view of the MP; and when the object is detected within the field of view of the MP, measuring the object with the MP.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a second determination of whether the object is detected within a field of view of the MP and when the object is detected within the field of view of the MP, measuring the object with the MP because this builds in redundancy into the system so that the second sensor makes its own determination of field of view and because it is a repeat of the previous step with another sensor. Why would one not perform the same step with a second sensor?

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buess et al (U.S. Pat. # 6,411,208)
Regarding Claim 18, Buess teaches all elements of claim 11, upon which this claim depends.
Buess does not explicitly teach the system includes a plurality of FSPs and a plurality of MPs, and each FSP of the plurality of FSPs having a corresponding MP of the plurality of MPs.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the system include a plurality of FSPs and a plurality of MPs, and each FSP of the plurality of FSPs having a corresponding MP of the plurality of MPs because this is simply a duplication of parts that would increase throughput, sensitivity, and reliability and decrease errors and possible false positives or negatives. See MPEP Section 2144.04 VI B.
Regarding Claim 19, Buess teaches all elements of claim 18, upon which this claim depends.
Buess does not explicitly teach each FSP of the plurality of FSPs and each MP of the plurality of MPs has a respective matching network.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have each FSP of the plurality of FSPs and each MP of the plurality of MPs has a respective matching network because this would build in redundancy and thus reduce possible failures. See MPEP Section 2144.04 VI B.
Regarding Claim 20,
Buess does not explicitly teach all FSPs of the plurality of FSPs are stacked on top of each other.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have all FSPs of the plurality of FSPs are stacked on top of each other because this orientation is just one of many possible orientations of sensors that can be used to effectively without any unexpected results. See MPEP Section 2144.04 VI C.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buess et al (U.S. Pat. # 6,411,208) in view of Laubacher et al (U.S. PGPub # 2007/0176600).
Regarding Claim 21, Buess teaches all elements of claim 11, upon which this claim depends.
Buess does not explicitly teach the system includes a plurality of MPs, wherein the plurality of MPs is arranged in a series, and each MP is tuned to a different frequency.
Laubacher teaches the system includes a plurality of MPs, wherein the plurality of MPs is arranged in a series, and each MP is tuned to a different frequency (Title, Abstract, & Paragraphs 0027-0032.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Laubacher to the teachings of Buess such that the system would include a plurality of MPs, wherein the plurality of MPs arranged in a series, having each MP tuned to a different frequency because this allows one to .

Allowable Subject Matter
Claims 4-6 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 4,
The method of claim 3, further comprising, in response to detecting the object, asynchronously triggering a resonance measurement of the object with the FSP to determine the amount of resonance detuning of the FSP.
Regarding Claim 5,
The method of claim 4, wherein the resonance measurement comprises measuring an impedance including a reactance of the object.
Regarding Claim 6,
The method of claim 5, wherein the pre-tuning of the MP is based on the measured impedance.
Regarding Claim 13,
The system of claim 12, wherein in response to detecting the object with the at least one proximity sensor, the FSP asynchronously triggers are sonance measurement of the object to determine the amount of resonance detuning of the FSP.
Regarding Claim 14,
The system of claim 13, wherein the resonance measurement comprises determining an impedance including a reactance of the object.
Regarding Claim 15,
The system of claim 14, wherein the pre-tuning of the MP is based on the determined impedance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858